             Case 3:20-cv-00303 Document 1 Filed 12/07/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION
EDUARDO RAMIREZ                                   §
                                                  §
       Plaintiff,                                 §
                                                  §           CIVIL ACTION NO. ____________
vs.                                               §           (State Court No. 2020DCV3282)
                                                  §
R. J. CORMAN RAILROAD GROUP, LLC,                 §
R. J. CORMAN RAILROAD SERVICES,                   §
LLC and R. J. CORMAN RAILROAD                     §
COMPANY/MATERIAL SALES, LLC,                      §
                                                  §
       Defendants.                                §

                          DEFENDANT’S NOTICE OF REMOVAL
       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant R. J. Corman Material Sales,

LLC (“Defendant” or “Material Sales”) removes this action brought by Plaintiff Eduardo

Ramirez (“Plaintiff”) in the County Court at Law 3, El Paso County, Texas, and states:

                                    STATEMENT OF THE CASE

       1.      Plaintiff filed his Original Petition (the “Original Petition”) on October 9, 2020 in

the County Court at Law 3, El Paso County, Texas, where his lawsuit was assigned Cause

No. 2020SCV3282 (“State Court action”).

                     GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

       2.      This court has original jurisdiction in this cause pursuant to 28 U.S.C. § 1332

based upon diversity of citizenship between Plaintiff and Defendant. Removal is therefore

appropriate pursuant to 28 U.S.C. § 1441(b).

       3.      Plaintiff is a resident and citizen of Texas. See Original Petition, at Section II.

       4.      Defendant is now and was at the time of the filing of Plaintiff’s Original Petition,

a Kentucky limited liability company with its principal place of business at 101 R. J. Corman




                                                  1
Case 3:20-cv-00303 Document 1 Filed 12/07/20 Page 2 of 5
Case 3:20-cv-00303 Document 1 Filed 12/07/20 Page 3 of 5
Case 3:20-cv-00303 Document 1 Filed 12/07/20 Page 4 of 5
Case 3:20-cv-00303 Document 1 Filed 12/07/20 Page 5 of 5
